Supreme Court of Florida
                                    ____________

                                    No. SC18-1739
                                    ____________

                            LARRY JAMES BARBER,
                                  Petitioner,

                                           vs.

                               STATE OF FLORIDA,
                                   Respondent.

                                    April 25, 2019

PER CURIAM.

      This case is before the Court on the petition of Larry James Barber for a writ

of prohibition. We have jurisdiction. See art. V, § 3(b)(7), Fla. Const. Petitioner

Barber has pro se filed fifteen petitions or notices with this Court since February

13, 1998. On December 19, 2018, we dismissed the instant petition, expressly

retained jurisdiction, and ordered Barber to show cause why he should not be

barred from filing further pro se requests for relief in this Court related to circuit

court case number 131981CF0242300001XX. See Barber v. State, No. SC18-

1739, 2018 WL 6720521 (Fla. Dec. 19, 2018).
      We now find that Barber has failed to show cause why he should not be

barred, and we sanction him as set forth below.

      In Eleventh Judicial Circuit Court (Miami-Dade County) case number

131981CF0242300001XX, Barber was convicted of one count of robbery with a

firearm; he was sentenced to life imprisonment on April 7, 1982. His conviction

and sentence were affirmed on direct appeal. Barber v. State, 438 So. 2d 976 (Fla.

3d DCA 1983).

      Since February 13, 1998, Barber has demonstrated a pattern of vexatious

filing of meritless pro se requests for relief in this Court. Including the petition in

the instant case, Barber has filed fifteen pro se petitions or notices with this Court

since February 13, 1998.1 The Court has disposed of fourteen of these filings to

date, not including the petition in this case. This Court has never granted Barber

the relief sought in any of his filings here. Each of the fourteen petitions and

notices was denied, dismissed, or transferred to another court for consideration; his

petition in this case is no exception.

      Barber filed the instant petition for writ of prohibition with this Court on

October 16, 2018. The Court dismissed the petition on December 19, 2018,

pursuant to Pettway v. State, 776 So. 2d 930, 931 (Fla. 2000). In doing so, we

      1. See Barber v. State, No. SC18-1739, 2018 WL 6720521 (Fla. Dec. 19,
2018).

                                          -2-
expressly retained jurisdiction to pursue possible sanctions against Barber. On the

same day, we ordered Barber to show cause why the Clerk of this Court should not

be directed to reject any future pleadings, petitions, motions, letters, documents, or

other filings submitted to this Court by him related to case number

131981CF0242300001XX. This Court also directed Barber to show cause why,

pursuant to section 944.279(1), Florida Statutes, a certified copy of this Court’s

findings should not be forwarded to the appropriate institution for disciplinary

procedures pursuant to the rules of the Florida Department of Corrections.

      Upon consideration of Barber’s response, we find that his arguments are

without merit and that he has failed to show cause why sanctions should not be

imposed. Therefore, based on Barber’s extensive history of filing pro se petitions

and requests for relief that were meritless or otherwise inappropriate for this

Court’s review, we now find that he has abused this Court’s limited judicial

resources. See Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that

this Court has previously “exercised the inherent judicial authority to sanction an

abusive litigant” and that “[o]ne justification for such a sanction lies in the

protection of the rights of others to have the Court conduct timely reviews of their

legitimate filings”). If no action is taken, Barber will continue to burden this

Court’s resources. We further conclude that Barber’s prohibition petition filed in


                                          -3-
this case is a frivolous proceeding brought before this Court by a state prisoner.

See § 944.279(1), Fla. Stat. (2018).

      Accordingly, we direct the Clerk of this Court to reject any future pleadings

or other requests for relief submitted by Larry James Barber that are related to case

number 131981CF0242300001XX, unless such filings are signed by a member in

good standing of The Florida Bar. Furthermore, because we have found Barber’s

petition to be frivolous, we direct the Clerk of this Court, pursuant to section

944.279(1), Florida Statutes (2018), to forward a copy of this opinion to the

Florida Department of Corrections’ institution or facility in which Barber is

incarcerated.

      No motion for rehearing or clarification will be entertained by this Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

Original Proceeding – Prohibition

Larry James Barber, pro se, Crawfordville, Florida,

      for Petitioner

No appearance for Respondent




                                         -4-